Exhibit 10.1

 
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNLESS REGISTERED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
AVAILABLE UNDER SUCH ACT.


VISION-SCIENCES, INC.


CONVERTIBLE PROMISSORY NOTE
 

$20,000,000   September 19, 2012

 
                                                                                                          
FOR VALUE RECEIVED, the undersigned, VISION-SCIENCES, INC., a corporation formed
under the laws of Delaware (the “Borrower”), hereby promises to pay to the order
of LEWIS C. PELL or his assigns (“Lender”), the principal amount of TWENTY
MILLION DOLLARS ($20,000,000) or such lesser amount as may be advanced hereunder
and remain outstanding, together with interest accrued thereon as provided below
on the amount outstanding under this Note until such amount has been paid (the
“Loan Amount”) in lawful money of the United States of America on or before the
Maturity Date (as defined below).


RECITALS


WHEREAS, pursuant to that certain Amended and Restated Revolving Loan Agreement,
dated as of September 30, 2011, between Borrower and Lender, Lender agreed to
advance Funds to Borrower in the maximum principal amount of ten million and
00/100 ($10,000,000.00) dollars (the “Initial Loan”), subject to and upon the
terms and conditions therein contained, which Original Loan is evidenced by that
certain Amended and Restated Promissory Note dated as of September 30, 2011(the
“Initial Note”);


WHEREAS, pursuant to that certain additional Promissory Note dated July
$5,000,000 Lender advanced Funds to Borrower in the principal amount of five
million and 00/100 ($5,000,000.00) dollars (the “Additional Loan”), which
Additional Loan is evidenced by that certain additional Promissory Note dated as
of July 25, 2012 (the “Additional Note”);


WHEREAS, Borrower has requested that Lender agree to advance additional funds to
Borrower on a revolving basis in the maximum principal amount, together with the
Initial Loan and Additional Loan, of TWENTY MILLION and 00/100 ($20,000,000.00)
DOLLARS (the “Loan”), on the terms and conditions hereinafter set forth, and
that upon execution hereof, the Initial Note and Additional Note shall be deemed
terminated and replaced by this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT


1.
Preamble. The preamble recitals set forth above shall be and are hereby
incorporated as if fully set forth in this Note.



2.
Definitions.
In this Note, the following terms shall have the following meanings:



 
2.1.
“Bankruptcy Event” means the commencement of any bankruptcy case or proceedings
by or against the Borrower, or alleging that the Borrower is insolvent or unable
to pay its debts as they mature or for the readjustment or arrangement of the
Borrower’s debts, whether under the United States Bankruptcy Code or under any
other law, whether state or federal, now or hereafter existing, for the relief
of debtors, or the commencement of any analogous statutory or non-statutory
proceedings involving the Borrower; provided, however, that if such commencement
of proceedings against the Borrower is involuntary, such action shall not be
considered a Bankruptcy Event if such proceeding shall have been dismissed
within sixty (60) days after the commencement of such proceedings.



 
2.2.
“Events of Default.  The occurrence of any of the following shall constitute an
“Event of Default” hereunder:

 
 
(a)
failure of Borrower to make any payment when due under this Note for a
period  of ten (10) days or more;



 
(b)
one or more judgments or decrees is entered against Borrower (not paid or fully
covered by insurance) in excess of $250,000 and such judgments or decrees shall
not have been vacated or discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; and



 
(c)
if there is a Bankruptcy Event with respect to Borrower.



 
2.3.
“Maturity Date” shall mean the fifth anniversary of the date hereof.



3.
Interest.  The Loan Amount or any portion thereof shall bear cumulative annual
interest at the applicable federal rate as published by the Internal Revenue
Service in effect on the date hereof.  Interest accrued and payable under this
Note shall be calculated quarterly and payable annually or upon repayment of all
or any portion of the principal under this Note.  Interest on this Note shall be
calculated on the basis of a 30-day month and a 360-day year.

 
4.
Repayment.   On the Maturity Date, all amounts then remaining unpaid on this
Note shall be immediately due and payable without notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind, all of which are expressly waived by the Borrower.

 
 
2

--------------------------------------------------------------------------------

 
 
5.
Event of Default.  If an Event of Default shall occur and be continuing, the
outstanding principal amount of this Note may be declared immediately due and
payable.



6.
Conversion.



 
6.1.
Right to Convert.  Prior to the Maturity Date, at the option of the holder
hereof, the unpaid principal amount of this Note shall be convertible, on the
terms set forth herein, into fully paid and non-assessable shares of common
stock of the Borrower (“Common Stock”), at a price of $1.20 per share of Common
Stock (as such price shall be adjusted from time to time in connection with any
stock split, stock dividend or other stock recapitalization or similar event).



 
6.2.
Mechanics of Conversion



 
(a)  Election to Convert.  Before any holder of this Note shall be entitled to
convert the same into shares of Common Stock, such holder shall surrender the
same at the office of the Borrower and shall give written notice to the Borrower
at such office that such holder elects to convert the same.  Thereupon, the
Borrower shall promptly issue and deliver the number of shares of Common Stock
to which such holder is entitled.  Such conversion shall be deemed to have been
made immediately prior to the close of business on the date of such surrender of
this Note to be converted.



 
(b)  Effect of Conversion.  On and after the date this Note is deemed to have
been converted, the holder of this Note entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder of such shares.



 
(c)  Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion.  If any fractional interest in a share of Common Stock would
otherwise be deliverable upon conversion of this Note, the Borrower shall
purchase such fractional interest for an amount in cash equal to the fair market
value of such fractional interest.



 
(d)  Reservation of Shares.  The Borrower will at all times reserve and keep
available out of its authorized Common Stock solely for the purpose of issuance
upon conversion of this Note such Common Stock as shall from time to time be
issuable upon the conversion of this Note.  All shares of Common Stock which may
be issued upon conversion of this Note, will, upon issuance, be validly issued,
fully paid and nonassessable and free from all taxes, liens, and charges with
respect to the issuance thereof.



 
(e)  Surrender for Conversion.  This Note shall be presented for conversion at
the principal office of the Borrower or at such other place as the Borrower may
from time to time designate.

 
 
3

--------------------------------------------------------------------------------

 
 
7.
No Rights of Stockholder.  The Lender shall not be entitled to vote or receive
dividends or be deemed the holder of the Common Stock issuable upon conversion
hereof prior to conversion.



8.
Prepayment.   The Borrower may, from time to time at its option, upon fifteen
(15) days prior written notice to Lender, prepay all or part of this Note (with
all accrued and unpaid interest thereon), without premium or penalty.

 
9.
Assignment; No Waiver.  The Lender shall have the right to assign its rights and
obligations under this Note at any time. All covenants and agreements in this
Note shall bind and inure to the benefit of the respective permitted successors
and assigns of the parties hereto.  Lender’s failure at any time to exercise any
of Lender’s rights under this Note shall not constitute a waiver of such rights
and shall not be a bar to exercise of any of such rights at a later date.

 
10.
Miscellaneous.



 
10.1.
THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CHOICE OF LAW CONSIDERATIONS, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
JURISDICTION, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING
HEREUNDER.



 
10.2.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT OF
OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.



 
10.3.
The parties hereto agree that, notwithstanding anything contained herein to the
contrary, there shall be required the consent of the Borrower and Lender to
amend or modify the terms of this Note.



 
10.4.
A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, which shall be
enforced to the maximum extent permitted by law.



 
10.5.
This Note replaces and supersedes in all respects the Initial Note and the
Additional Note and constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter of this Note.  All accrued and
unpaid interest in respect of the Initial Note and the Additional Note on and as
of the date of this Note shall be paid to the Lender promptly following
execution of this Note.

 
 
4

--------------------------------------------------------------------------------

 
 
 
10.6.
The Borrower agrees to pay all costs and expenses, including without limitation
attorneys’ fees, incurred in connection with the interpretation or enforcement
of this Note.

 

11.
Waiver of Jury Trial.  BORROWER AND LENDER AGREE THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR LENDER ON OR
WITH RESPECT TO THIS NOTE DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  BORROWER
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.

12.
Counterparts.     This Note may be executed in any number of counterparts, each
of which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page.

 
 
[Remainder of this page intentionally left blank.]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.1

 
IN WITNESS WHEREOF, the undersigned have executed this Convertible Promissory
Note as of the day and year first set forth above.
 

        LENDER:             LEWIS C. PELL                     /s/ Lewis C.
Pell                                                                       Lewis
C. Pell                    BORROWER:             VISION-SCIENCES, INC.          
                  By:   /s/ Cynthia Ansari      Name:   Cynthia Ansari    
Title:  President and CEO  

 
 
 
6